


EXHIBIT 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Agreement (the “Amendment”), effective December 1, 2015 (the “Effective
Date”), amends the employment agreement (the “Employment Agreement”), dated as
of ______, between Joy Global Inc., a Delaware corporation (the “Company”), and
______ (the “Executive”).


WHEREAS, the Company entered into the Employment Agreement to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a change in control of the Company; and


WHEREAS, the Employment Agreement describes the treatment upon a change in
control of the Company of equity awards under the Joy Global Inc. 2007 Stock
Incentive Plan and any successor plan (the “Plan”); and


WHEREAS, the Company granted equity awards to the Executive prior to the
Effective Date (“Prior Awards”) and expects to issue additional equity awards to
the Executive on or after the Effective Date (“New Awards”); and


WHEREAS, the Company wishes to amend the Employment Agreement to provide that
New Awards will be governed by the terms specified in each applicable award
agreement, and Prior Awards will continue to be governed by the terms specified
in the Employment Agreement before the Effective Date of this Amendment.


NOW, THEREFORE, IT IS AGREED that, in consideration for the grant of any awards
under the Plan on and after the Effective Date, Section 3(b)(3)(B) of the
Employment Agreement is amended to read:


(B)    (i) With respect to any equity award granted by the Company before
December 1, 2015, notwithstanding any provision in an award agreement or equity
plan to the contrary, (A) effective as of the first date that a Change in
Control occurs during the Change in Control Period (the “Cash-out Date”), each
and every stock appreciation right (“SAR”) on or employee option to purchase the
Company’s common stock (“Common Stock”) that is outstanding and unvested as of
the Cash-out Date (each, an “Equity Award”) and that is held by the Executive
(or any transferee of the Executive), shall be canceled as of the Cash-out Date,
and in consideration of such Equity Award, the Company shall pay as promptly as
practicable to the Executive (or such transferee, if applicable), in full
satisfaction of each such Equity Award, subject to any applicable federal,
state, local or foreign withholding tax, an amount in cash equal to the product
of (1) the excess, if any, of (I) the Merger Consideration over (II) the
exercise price per share of the Common Stock underlying such Equity Award and
(2) the number of shares of stock subject to such Equity Award and (B) effective
as of the date hereof, any provision in any agreement between the Executive and
the Company evidencing the grant of an Equity Award (an “Award Agreement”) or in
any equity plan document that provides for the accelerated vesting of an Equity
Award upon a “change in control” (as defined in such Award Agreement) is hereby
irrevocably waived by the Executive and such accelerated vesting provisions in
the applicable Award Agreements and equity plans shall no longer apply to the
Executive. For purposes of this Section 3(b)(3)(B), “Merger Consideration” shall
mean the average closing sales price during normal trading hours for the five
trading days immediately preceding the date of such Change in Control (or, if
there are no reported sales during such period, on the last date prior to such
period on which there were sales) of the Common Stock




--------------------------------------------------------------------------------




on the New York Stock Exchange Composite Tape or, if not listed on such
exchange, on any other national securities exchange on which the Common Stock is
listed or on NASDAQ, in any case, as reported in such source as the Board shall
select in good faith. If there is no regular public trading market for such
Common Stock, the value of the Common Stock shall be determined by the Board in
good faith.


(ii) With respect to any equity award granted by the Company on or after
December 1, 2015, the terms of the agreement evidencing the award and the plan
under which the award is granted shall determine the treatment of the equity
award.




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


            
____________________________________
Executive


____________________________________
Joy Global Inc.


